Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 1 of 11 JULY 30, 2012 GERMAN AMERICAN BANCORP, INC. (GABC) POSTS RECORD EARNINGS AND STRONG LOAN GROWTH Jasper, Indiana - July 30, 2012 German American Bancorp, Inc. (NASDAQ: GABC) reported record earnings for the second quarter and first half of 2012, marking the sixth consecutive quarter of record earnings.Second quarter net income of $6.0 million, or $0.47 per share, was an earnings per share increase of approximately 21% above the net income of $4.9 million, or $0.39 per share, reported in the second quarter of 2011.On a year-to-date basis, the Company’s 2012 net income of $11.6 million, or $0.92 per share, was an improvement in earnings per share of approximately 21% over its reported earnings in the first half of 2011 of $9.5 million, or $0.76 per share. As compared to the same quarter prior year results, this quarter’s record earnings were positively affected by an improvement in the Company’s historically strong level of asset quality within its loan portfolio, resulting in a $900 thousand reduced level of provision for loan loss in the current quarter.Additionally, increases in virtually every category of the Company’s sources of non-interest income during the current quarter, as compared to the same quarter in the prior year, drove nearly a $500 thousand improvement in German American’s reported total non-interest income. The Company also reported strong loan growth during the current quarter, as the Company’s end of period loan portfolio outstandings, exclusive of loans held-for-sale, increased by $50 million.This level of quarter-over-quarter organic loan growth represented the strongest level of quarterly organic loan growth by German American in its history.The Company’s recent entry into the Columbus, Indiana market area generated approximately one-third of the second quarter’s organic growth. Commenting on the Company’s performance, Mark A. Schroeder, Chairman & CEO, stated, “While we most certainly are pleased to have reported record quarterly earnings for the past six consecutive quarters, which is a remarkable feat in the recent economic environment, we are very encouraged by the exceptionally strong level of loan growth we experienced during this past quarter.For the first time since the economic decline in late 2008, we are seeing a strong and growing level of loan demand, particularly from our agricultural and commercial clients.With much of this quarter’s loan growth booked late in the quarter and a continuing interest from clients to discuss future borrowing needs, we believe this combination bodes well in terms of our Company’s future opportunities.” Schroeder continued, “As always, we’re grateful for our stable and growing client base who entrust their business to German American, and we welcome to German American our team of dedicated financial professionals and prospective new clients from Columbus, our newest Southern Indiana market.We will continue to work tirelessly on your behalf to deliver upon our commitment to our customers and our shareholders to offer the very best in financial products and services throughout our Southern Indiana footprint in a sound and secure manner.” The Company also announced that its Board of Directors declared its regular quarterly cash dividend of $0.14 per share which will be payable on August 20, 2012 to shareholders of record as of August 10, 2012. NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 2 of 11 Balance Sheet Highlights Total assets for the Company increased to $1.944 billion at June 30, 2012, representing an increase $33.3 million compared with March 31, 2012.The increase during the second quarter of 2012 was attributable to growth of the Company’s loan portfolio. The Company’s investment portfolio increased by approximately $59.1 million to $644.9 million during the second quarter of 2012.This increase was primarily the result of the re-investment of funds out of federal funds sold and other short-term investments into the securities portfolio during the second quarter 2012. June 30, 2012 loans outstanding increased by $50.5 million, or approximately 18% on an annualized basis, compared with March 31, 2012, and increased $38.4 million, or approximately 3%, compared to June 30, 2011.The increase in loans during the second quarter of 2012 was primarily the result from growth in commercial and industrial loans from the Company’s entrance into a new market during the period and a seasonal increase in agricultural loans. End of Period Loan Balances 06/30/12 03/31/12 06/30/11 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $18.1 million at June 30, 2012 compared to $19.2 million of non-performing assets at March 31, 2012 and $19.9 million at June 30, 2011.Non-performing assets represented 0.93% of total assets at June 30, 2012 compared to 1.01% of total assets at March 31, 2012, and compared to 1.09% at June 30, 2011.Non-performing loans totaled $13.9 million at June 30, 2012 compared to $16.3 million at March 31, 2012, and compared to $17.6 million of non-performing loans at June 30, 2011.Non-performing loans represented 1.21% of total loans at June 30, 2012 compared with 1.49% of total outstanding loans at March 31, 2012 and 1.59% of total loans outstanding at June 30, 2011. NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 3 of 11 Non-performing Assets (dollars in thousands) 6/30/12 3/31/12 6/30/11 Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) 99 Restructured Loans Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ The Company’s allowance for loan losses totaled $15.7 million at June 30, 2012, remaining relatively stable compared to $15.8 million at March 31, 2012 and increased $912,000 or 6% compared with June 30, 2011.The allowance for loan losses represented 1.37% of period end loans at June 30, 2012 compared with 1.44% at March 31, 2012 and compared with 1.34% at June 30, 2011.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.As of June 30, 2012, the Company held a discount on acquired loans of $4.7 million. Total deposits decreased $1.6 million or less than 1% on an annualized basis, as of June 30, 2012 compared with March 31, 2012 total deposits and increased by approximately $82.0 million or 5% compared with June 30, 2011. End of Period Deposit Balances 06/30/12 03/31/12 06/30/11 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 4 of 11 Results of Operations Highlights – Quarter ended June 30, 2012 Net income for the quarter ended June 30, 2012 totaled $5,967,000 or $0.47 per share, an increase of $365,000, or 7%, from the first quarter of 2012 net income of $5,602,000 or $0.44 per share, and an increase of $1,103,000, or 23%, from the second quarter of 2011 net income of $4,864,000 or $0.39 per share. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Quarter Ended June 30, 2012 Quarter Ended March 31, 2012 Quarter Ended June 30, 2011 Principal Balance Income/ Expense Yield/ Rate Principal Balance Income/ Expense Yield/ Rate Principal Balance Income/ Expense Yield/ Rate Assets Federal Funds Sold and OtherShort-term Investments $ $
